Per Curiam,
This case hinged on questions of fact which were fairly submitted to the jury in a clear and concise charge of which the defendant has no just reason to complain. The testimony was quite sufficient to warrant the submission ; and the only inference that can be drawn from the verdict is that all the material facts were found in favor of the plaintiff. The main question was whether Mrs. Scanlan placed in defendant’s hands thirty-eight dollars to pay for furnishing and setting up the tombstone which at her request was procured by the plaintiff. The jury must have found that she did. There was no error in charging as complained of in the first and second specifications. It would have been error to have withdrawn the case from the jury by directing them to find for the defendant.
Judgment affirmed.